NON-FINAL OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0329683 to Lien et al. (hereinafter “Lien”) in view of U.S. Patent Pub. No. 2003/0016596 to Chiquoine et al. (hereinafter “Chiquoine”).

Lien discloses:
1. An apparatus comprising:
a storage system comprising at least one processing device and a plurality of storage devices (Fig. 1, control modules 12C, 14C,16C, 18C, storage devices Disk(1)-Disk(6)), the at least one processing device configured:
to obtain a given input-output operation from a host device (paras. 25-30, command Read(block_index) to read a data block), the host device being coupled to the storage system via a network (para. 25 and Fig. 1, file system 12 connected to RAID-1 storage system 14);
to determine that the given input-output operation obtained from the host device over the network comprises an indicator having a particular value, the particular value indicating that the given input-output operation is a repeat of a prior input-output operation (paras. 32-35, command Read(block_index, RETRY) indicates retry of previous read command); and
to rebuild at least one resource of the storage system that is designated for servicing the given input-output operation based at least in part on the determination that the given input-output operation comprises the indicator having the particular value (para. 36 – data recovery mechanism searches for redundant version of data);
wherein the indicator having the particular value is incorporated into the given input-output operation by the host device (paras. 33-35).

Lien does not disclose expressly wherein the indicator having the particular value further provides an indication from the host device to the storage system that, from a viewpoint of the host device, the at least one resource is compromised.

Chiquoine teaches wherein the indicator having the particular value further provides an indication from the host device to the storage system that, from a viewpoint of the host device, the at least one resource is compromised (paras. 35, 37-38).

	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Lien by providing an indication from the host, as taught by Chiquoine.  A person of ordinary skill in the art would have been motivated to do so in order to start recovery without waiting for degradation of performance to occur, as discussed by Chiquoine (para. 39).  In this manner, the indication from the host provides defect-free transmission of data, as taught by Chiquoine (para. 5).

	Modified Lien discloses:
2. The apparatus of claim 1 wherein the indicator comprises at least one bit of the given input-output operation (para. 35 – retry bit flag set to logic 1 or 0).

3. The apparatus of claim 1 wherein the indicator comprises information identifying the at least one resource as a corrupted resource that requires a rebuild (paras. 19, 36 – redundant data acquired to replace previous corrupt data).

4. The apparatus of claim 1 wherein the at least one resource comprises at least one of metadata, a cache, a cache buffer, a fibre channel (FC) exchange, an input-output control block (IOCB), an IO record, a masking table, a mapping table and an initiator table (paras. 51, 74 - checksum or hash replaced).

5. The apparatus of claim 1 wherein the at least one processing device is further configured to utilize a remote data facility to service the given input-output operation based at least in part on the at least one resource of the storage system being rebuilt (para. 46 and Fig. 1 – RAID-1 storage system 14, RAID-5 storage system 16, or DRBD storage system 18 may perform the retry data request, and can be interpreted as remote from file system 12).

6. The apparatus of claim 1 wherein the at least one processing device is further configured to utilize at least one local replica device of the storage system to service the given input-output operation based at least in part on the at least one resource of the storage system being rebuilt, the at least one local replica device being a locally stored replica of a given one of the storage devices that is targeted by the given input-output operation (para. 46 and Fig. 1 – DRBD storage system 18 may perform retry request, and can be interpreted as local).

7. The apparatus of claim 1 wherein the at least one processing device is further configured to utilize at least one other resource of the storage system to service the given input-output operation based at least in part on the at least one resource of the storage system that is designated for servicing the given input-output operation being rebuilt (para. 46 and Fig. 1 – RAID-1 storage system 14, RAID-5 storage system 16, or DRBD storage system 18 may perform the retry data request).

	Claims 8-14 are a method identical to the steps performed by the apparatus of claims 1-7, and are rejected under the same rationale.

	Claims 15-20 are a computer program product for performing the identical steps performed by the apparatus of claims 1-3 and 5-7, and are rejected under the same rationale.

                                                                                                                                                                                        Conclusion
                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113